Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is CON of application No. PCT/EP2017/063263.

Response to Arguments
Applicant's arguments and amendment filed 01/19/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (20090216771).
With regarding claim 1, Nakamura discloses a method for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects, wherein an object identifier and a version number are assigned to each map object, the method comprising the steps of: 
(a management information 74 manages a reference point setting module for whether reference points of an area be updated, see at least [0075]-[0076]+ and ) ; 
transmitting a request data record for updating the first map object from the vehicle to a central computer, wherein the request data record comprises the object identifier and the version number of the first map object (the reference point setting module sets reference point of an area be updated, and such information is sent from a communication module 80 to the center 60, see at least [0076]-[0078]+); 
determining an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object (a determination module 98 determines whether the partition file 72 in the map DB 70 of the navigation device 20 should be updated based on the difference management information 94, see at least [0082]+); 
compiling an update data record comprising: (i) a current version of the first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of the further map objects (difference management information 94 and road map file 90 are updated, see at least [0079]-[0097]+) ; 
transmitting the update data record from the central computer to the vehicle (the center 60 sends the updated file to the navigation device 20, see at least [0098]+).  
Nakamura discloses multiple embodiments described in the speciation’s 1st, 2nd and other embodiments.  The first embodiment (Fig.2) shows a system includes the navigation device 20, the center 60 communicating each other for map navigation updating, wherein the center 60 comprises more tasks for determining and updating the map.  While the 2nd embodiment (Fig.8) show the navigation device comprises more tasks for updating the navigation map.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the 1st and 2nd embodiments so that the navigation device and the center enables determining and updating the navigation map and share each other.

With regarding to claim 2, Nakamura teaches that the method as claimed in claim 1, further comprising the steps of: comparing those version numbers of the further map objects which are contained in the update data record with the version numbers of the further map objects contained in the digital map stored in the vehicle (the center 60 compares the update management information 74 sent from the navigation device and the difference management information 94 of the center 60, see at least [0098]+); Page 2 of 10Reply to Office Action Mailed November 15, 2021 Application No. 16/225,204 Attorney Docket No. 080437.PB758USdetermining the further map objects to be updated (the center 60 determines whether a road of a rad class that should be updated, see at least [0098]+); and updating the further map objects (see at last [0100]+).  

 (an update module 78, see at least [0077]+).  

With regarding to claim 4, Nakamura teaches that the method as claimed in claim 1, wherein the step of determining the first and/or further map objects to be updated comprises determining the map objects: (i) in a predetermined radius around a location of the vehicle, and/or (ii) along a route from a location of the vehicle to a destination, and/or (iii) within a corridor of a predetermined width around a route from a location of the vehicle to a destination (see at least [0082]-[0089]+).  

With regarding to claim 2, Nakamura discloses a vehicle, comprising: a control device for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects, and further wherein an object identifier and a version number are assigned to each map object (a navigation device includes a navigation processing unit 50, HBB 30, see at least Fig.1, or a navigation device as shown in Fig.8), wherein the control device is operatively configured to execute a program to: 
determine a first map object to be updated (a determination module 98 determines whether the partition file 72 in the map DB 70 of the navigation device 20 should be updated, see at least [0082]+);Page 3 of 10Reply to Office Action Mailed November 15, 2021Application No. 16/225,204
Attorney Docket No. 080437.PB758UStransmit a request data record for updating the first map object from the vehicle to a central computer (sending requests from the control program of the navigation device 20, see at least [0078]+) , 
a version of the partition file 72 comprise road, version number, and road level, etc., see at least [90083]-[0086]+); and 
receive an update data record from the central computer to the vehicle, wherein the update data record comprises: (i) a current version number of the first map object, (ii) a version number of the current version of the first map object, and (iii) a respective object identifier and a respective version number of further map objects that are dependent on the first map object and that are changed as a result of updating the first map object (a communication module 104 sends the server file 92 obtained by the acquisition module 102 to the navigation device 20, see at least [0088]-[0097]+).  
Nakamura discloses multiple embodiments described in the speciation’s 1st, 2nd and other embodiments.  The first embodiment (Fig.2) shows a system includes the navigation device 20, the center 60 communicating each other for map navigation updating, wherein the center 60 comprises more tasks for determining and updating the map.  While the 2nd embodiment (Fig.8) show the navigation device comprises more tasks for updating the navigation map.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the 1st and 2nd embodiments so that the navigation device and the center enables determining and updating the navigation map and share each other.



compare those version numbers of the further map objects which are contained in the update data record with the version numbers of the further map objects contained in the digital map stored in the vehicle (a software of a control program for the map update system 10, see at least [0105]+); determine the further map objects to be updated; and execute the program for the further map objects to be updated (an update module 78, see at least [0077]+, [0114]-[0117]+).  

With regarding to claim 8, Nakamura teaches that the vehicle as claimed in claim 7, wherein the control device executes the program iteratively until no further map objects to be updated have been determined (see at least [0105]-[0117]+).  

With regarding to claim 9, Nakamura discloses a central computer for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects, and further wherein an object identifier and a version number are assigned to each map object (a center 60, see at least [0079+), the central computer comprising a processor configured to execute a program to: 
receive a request data record for updating a first map object from the vehicle to be updated, wherein the request data record comprises the object identifier and the version number of the first map object (a communication module 104 receives a request updated map with a reference point 110 from the navigation device 20, see at least [0093]-[0094]); 
(a determination module 98, see at least [0098]+, Fig.2); 
compile an update data record comprising: (i) a current version of a first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of further map objects (center map 90 includes server files 92 are updated, see at least [0079]-[0086]+);
transmit the update data record to the vehicle (the communication module 104 sends the server file 92 obtained by the acquisition module 102 to the navigation device 20, see at least [0092]+).
Nakamura discloses multiple embodiments described in the speciation’s 1st, 2nd and other embodiments.  The first embodiment (Fig.2) shows a system includes the navigation device 20, the center 60 communicating each other for map navigation updating, wherein the center 60 comprises more tasks for determining and updating the map.  While the 2nd embodiment (Fig.8) show the navigation device comprises more tasks for updating the navigation map.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the 1st and 2nd embodiments so that the navigation device and the center enables determining and updating the navigation map and share each other.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aleksic (20070126605) discloses a method and system for updating a digital map (see the summary).
Masuda (20120130944) discloses a map information processing device for updating map information (see the abstract).
Meschenmoser  (DE 102007048264A1) discloses a system and method for operating a navigation system (see the abstract).  The system determines there are changes in road course which needs updating.  The map data hierarchical are organized and associated with the map data information becomes regarding the update version of the map data (see the description of the invention section).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGA X. NGUYEN
Examiner




/NGA X NGUYEN/Primary Examiner, Art Unit 3662